DETAILED ACTION
This Office action is responsive to Applicant’s response submitted 19 May 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the limitation "the optical switch" in Line 18.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/014089 to Dalfort et al in view of U.S. Patent Application Publication 2009/0103915 to Aprile et al.
In regards to claim 21, Dalfort teaches an apparatus (Figures 3a-3c) comprising a coupler (C), a first switch (S) operatively coupled to the coupler, a second switch (S) operatively coupled to the coupler, a first port (261) operatively coupled to the first switch, the first switch located between the coupler and the first port, a second port operatively coupled to the second switch, the second switch located between the coupler and the second port and a processor (310), operatively coupled to at least one of the coupler, the first switch, the second switch, the first port, or the second port, the processor configured to switch between a bidirectional port operation mode and a unidirectional port operation mode [0016-0017, 0029], send, in the unidirectional port operation mode and via the first port, a first optical signal and not send and not receive a second optical signal [0030, Lines 18-21]), receive, in the unidirectional port operation mode and via the second port, the second optical signal [0030, Lines 18-21], send, in the bidirectional port operation mode and via the first port, the first optical signal [0030, Lines 13-15], receive, in the bidirectional port operation mode and via the first port, the second optical signal [0030, Lines 13-15].  But Dalfort fails to expressly teach detecting, in the bidirectional port operation mode and via the second port, a third optical signal and not receive the first signal and the second optical signal.  However, Aprile teaches an additional signal to be transmitted in order to determine a fault within the system and therefore switching to a different signal line.  [0013, 0017]  Since Dalfort teaches an additional coupler, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided an additional signal to determine or detect a failure within the system.
Allowable Subject Matter
Claims 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 22, the prior art of record fails to disclose or reasonably suggest the third optical signal includes a control signal, the processor further configured to detect that a signal characteristic of the control signal has one of fallen below a predetermined threshold or exceeded the predetermined threshold and switch from the unidirectional port operation mode to the bidirectional port operation mode in response to detecting that the signal characteristic of the control signal has one of fallen below the predetermined threshold or exceeded the predetermined threshold in addition to the accompanying features of the independent claim and any intervening claims.  
In regards to claim 23, the prior art of record fails to disclose or reasonably suggest the third optical signal includes a control signal, the processor further configured to detect that a signal characteristic of the control signal has one of fallen below a predetermined threshold or exceeded the predetermined threshold and implement active switching via the coupler, the first switch, and the second switch in response to detecting that the signal characteristic of the control signal has one of fallen below the predetermined threshold or exceeded the predetermined threshold in addition to the accompanying features of the independent claim and any intervening claims.  
In regards to claim 24, the prior art of record fails to disclose or reasonably suggest the first switch includes a first variable optical attenuator configured to balance power, and the second switch includes a second variable optical attenuator configured to balance power in addition to the accompanying features of the independent claim and any intervening claims.  
Claims 1-7 and 9 are allowed.  Previously objected claim 10 has been rewritten in independent form as currently amended claim 1 to include all of the limitations of the base claim and objected to claim 10, however, fails to include the limitations of intervening claim 8.  However, for the reasons set forth in the previous Office action, currently amended claim 1 remains allowable having included the majority of the allowable subject matter of claim 10.  Claims 2-7 and 9 are dependent on amended claim 1 and are therefore also allowable.
Claims 11-17 and 19 are allowed.  Previously objected claim 20 has been rewritten in independent form as currently amended claim 11 to include all of the limitations of the base claim and any intervening claims and is now in conditions for allowance.  Claims 12-17 and 19 are dependent on amended claim 11 and are therefore also allowable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/            Primary Examiner, Art Unit 2874